UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6685



PEDRO GARCIA QUINTERO,

                                             Petitioner - Appellant,

          versus


RANDALL E. LEE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-984-5-H)


Submitted:   October 10, 1997             Decided:   October 24, 1997


Before HALL, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pedro Garcia Quintero, Appellant Pro Se. Clarence Joe DelForge III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals a district court order denying relief on his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion
accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.* Quintero v. Lee, No. CA-96-984-5-H (E.D.N.C. May 1, 1997).
We also deny Appellant's motion for a certificate of probable

cause. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




  * We note that in adopting the magistrate judge's memorandum and
recommendation in total, the petition was dismissed without
prejudice.

                                2